 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    JOHN DOE,                                          Case No. 1:21-cv-00576-NONE-SAB

12                   Plaintiff,                          ORDER DIRECTING CLERK OF COURT
                                                         TO CLOSE CASE AND ADJUST DOCKET
13           v.                                          TO REFLECT VOLUNTARY DISMISSAL

14    UNITED STATES CITIZENSHIP AND                      (ECF No. 13)
      IMMIGRATION SERVICES, et al.,
15
                     Defendants.
16

17
            This action was filed on April 6, 2021. (ECF No. 1.) On May 24, 2021, Plaintiff filed a
18
     notice of voluntary dismissal pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure.
19
            “[U]nder Rule 41(a)(1)(A)(i), ‘a plaintiff has an absolute right to voluntarily dismiss his
20
     action prior to service by the defendant of an answer or a motion for summary judgment.’ ”
21
     Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074, 1077 (9th Cir. 1999)
22
     (quoting Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997)). The Ninth Circuit has
23
     held that Rule 41(a) allows a plaintiff to dismiss without a court order any defendant who has yet
24
     to serve an answer or motion for summary judgment. Pedrina v. Chun, 987 F.2d 608, 609 (9th
25
     Cir. 1993). “[A] dismissal under Rule 41(a)(1) is effective on filing, no court order is required,
26
     the parties are left as though no action had been brought, the defendant can’t complain, and the
27
     district court lacks jurisdiction to do anything about it.” Commercial Space Mgmt. Co., Inc., 193
28

                                                     1
 1 F.3d at 1078. In this action, no defendant has filed an answer or other responsive pleading.

 2          Accordingly, the Clerk of the Court is HEREBY DIRECTED to assign a district judge to

 3 this case for the purpose of closing the case and then to adjust the docket to reflect voluntary

 4 dismissal of this action pursuant to Rule 41(a).

 5
     IT IS SO ORDERED.
 6

 7 Dated:     May 24, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                      2
